Citation Nr: 1625372	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his aunt


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 RO decision.  The Veteran presented sworn testimony before the undersigned Veterans Law Judge during a March 2016 videoconference hearing.  During the hearing, and in written correspondence dated the same day, the Veteran and his representative waived initial RO review of new evidence added to the file since the March 2013 Statement of the Case was issued.


FINDING OF FACT

No medical nexus linking the low back complaints recorded in the Veteran's service treatment records to his current diagnoses of degenerative joint disease or arthritis, and degenerative disc disease is established in this case; and arthritis was not shown within one year of service.


CONCLUSION OF LAW

Service connection for a low back disability, to include arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts he injured his low back during service, and has experienced pain in his back since service, although worsening recently.



Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in a letter of September 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the duty to notify, case law requires some discussion of the March 2016 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal at the Board hearing was clearly identified and discussed, the nature of the Veteran's discontent and the chain of events leading to the appeal were clarified.  Relevant information was brought out with assistance from the Veteran's representative.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records which are relevant to the matter decided herein, as well as the Veteran's hearing testimony.  The Board is satisfied that all existing military records and medical records pertinent to the claims have been obtained.  In this regard, we note the Veteran's testimony that he did not seek medical care for his back pain for many years after service; thus we conclude there are no medical records which could be obtained reflecting the time period between his discharge from service in 1968 and 2002, which is the date of the earliest private medical records contained in the Veteran's claims file.  The Veteran has had an adequate and thorough VA examination in which the examiner reviewed the Veteran's medical records, service treatment records, and performed a complete clinical examination of the Veteran's spine.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, for the reasons explained below, the bottom line is that the Veteran's currently-shown low back disability cannot be linked to service, despite multiple efforts to assist the Veteran in doing so.  

According to the Veteran's service treatment records, he had several episodes of back pain during service.  They appear to have been acute and transitory episodes, however, as he did not return for further treatment following each one, and had no further complaints.  The report of the general medical examination conducted just prior to the Veteran's separation from service in October 1968 reflects that his spine was clinically normal at that time.  Furthermore, on the medical history portion of the examination, the Veteran indicated that he had not had and did not have back trouble of any kind at the time of discharge.  

As discussed above, the earliest post-service medical records which were generated were dated in 2002, approximately thirty-five years after the Veteran's discharge from service.  These records do not reflect complaints of back pain.  When the Veteran began receiving VA medical care in 2010, he received a diagnosis of arthritis in the low back.  

The Veteran was provided with a VA examination in October 2012.  The examiner rendered a diagnosis of lumbar spine degenerative joint disease/degenerative disc disease, confirmed by X-ray testing, and manifested by less movement than normal and pain on movement.  The examiner also specified that the Veteran's neurological impairments were due to diabetic neuropathy and not to any radiculopathy related to his degenerative disease.  In the medical history portion of the report, which was based upon conversation between the Veteran and the examiner, the examiner summarized the conversation this way:  

The Veteran reports the onset of significant back problems about 5-6 years ago, with a gradual onset.  It is painful daily in the lower back and if he does much of any physical work or stands or sits very long it is very painful.  He has constant pain now across the lower back.  He can sit for about an hour and then has to get up and move around.  He can stand in one place for about an hour at most.  He is able to lift up to about 30 pounds but can't do repetitive lifting activity.  The Veteran denies any known significant back injuries during his life and can't remember any during military service either but states "they told me I did have one" when someone reviewed his records for him.

The examiner concluded the report with a thoughtful opinion which reflects a thorough review of the record and a thorough evaluation of the Veteran's back:

The military entrance exam is negative for any back conditions.  During service the records show that he was seen on 5/21/66 for "has been lifting weights, low back pain now."  The physical examination was negative and he was diagnosed with a low back strain it appears (it is hard to read but I think that is what is says).  He was treated with heat and given ten pain medication pills.  The Veteran was also seen on 5/6/67 for "backache."  This was diagnosed as a condition in the infraclavicular region, which is not in the lower back where his current problem is located.  His exit exam was completed on 10/30/69.  The Veteran completed the Report of Medical History form and checked "no" to the question "Have you ever had or have you now back trouble of any kind."  The physical exam and doctor's notes are also negative for any back condition.  The Veteran does not recall any significant back injury during his life.  He has worked as a diesel mechanic for many years, until approximately 2008.  This occupation would put him at higher risk for the development of degenerative changes of the back due to all the lifting and other physical activity.  His medical records from his doctor during the years of 2002 to 2009 ... show that he had about 13 medical appointments during those years.  These are all negative for any back complaints although there are other conditions and complaints including neck pain on occasion discussed.  The Veteran was first treated at the VA for his back condition in the past two years.  His initial appointment for this ... on 11/2/11 documents a history of "Patient also complains of 10 year history of progressively worsening low back pain."  The veteran himself does not provide to me a history of ongoing back pain starting during military service.  Taking all of this into account, in my opinion his current lumbar spine condition is less likely than not related to his military service.  

During the March 2016 hearing on appeal, the Veteran testified that he had always had back pain, and that he just lived with it for many years.  He stated that the pain had worsened in recent years, however. 

Upon careful review, the Board notes that the only discrepancy in the evidence of record appears to be the Veteran's 2016 testimony that he has had back pain since service, versus his statement to the VA examiner that he really started having back pain after service.  While these two statements could be reconciled, in that it is logical that the Veteran's back pain worsened as he grew older; they could also be viewed as inconsistent, with the Veteran's story changing as his claim continued to be denied.  The Board finds that we do not need to determine the Veteran's intentions in this regard to reach a fair resolution herein, however.  We do observe that the Veteran appears to be truthful and credible in every other way, and there is no reason to suppose that he was deliberately telling a falsehood about when exactly he started noticing his back pain.  

The fact that the Veteran did not feel the need to seek medical care for his back pain until many years after service does tend to indicate that the pain was not so bad in the intervening years.  This lengthy period without treatment, post-service, weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The other factor which is dispositive is the absence of a medical nexus opinion linking the reports of back pain which are contained in the Veteran's service treatment reports to the currently-shown arthritis in his low back.  The only medical opinion is a negative one, there is no positive medical opinion in support of the Veteran's assertion that his back problems began during service.  The Veteran himself can report his symptoms but does not possess the requisite medical expertise to provide a definitive link as a medical matter.  

The Board finds it entirely believable that the Veteran had back pain in service, and that he had aches and pains in his back following service.  However, without any contemporaneous documentation of such aches and pains until 2010, when he had full-blown arthritis, it is impossible to determine whether the arthritis had its inception during service, more than forty years prior.  The negative medical opinion weighs against the Veteran's claim as well.  There is simply no medical evidence linking the Veteran's currently-shown low back disability to service in any way.  38 C.F.R. § 3.303(d).  The necessary legal element of a causal relationship between the present disability and the disease or injury incurred or aggravated during service is missing in this case.  Shedden.

The Veteran may benefit from a presumption of service connection based on a chronic disease, as arthritis is classified as chronic diseases in VA regulations.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)..  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, there were no manifestations of arthritis during service.  Furthermore, there is no showing of continuity of symptomatology from the time of the Veteran's discharge in 1968 to the time of his diagnoses more than forty years later.  There is no information whatsoever tending to show that arthritis developed within a year after service.  Therefore, the evidence does not support the Veteran's claim for service connection on this basis either.

The preponderance of the evidence is against the claim and service connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


